DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant presents several preliminary arguments with the preliminary amendments to the rejections made in the parent application for similar claims, however, they are respectfully not persuasive.  The Dong ‘809 reference explicitly teaches considering stresses for spot welds in the sections cited below in the rejection.  The equation highlighted by applicant as Equation A is not recited in the independent claims, and is not commensurate in scope with the arguments directed to claims 1 or 17.  See the rejections below for details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 17-18 of U.S. Patent No. 11471982, formerly application 16055485. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus to the patented claims (which are a species of the instant claims).  The claims are directly equivalent and identical (with claims of the instant application corresponding to the claims of identical numbering in the reference patent) other than the instant claims being more broadly recited in the instant case (as noted, in a genus/species manner, which is perfectly acceptable so long as a terminal disclaimer is filed).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical relationships) without significantly more. Claim 1 recites:
A unified method for estimating fatigue for a welded structure under load, comprising: (a method falls within the statutory categories of invention)
generating a finite element model for a given structure; (a finite element model is a mathematical geometric relationship of numerical elements, for organizing geometric information)
calculating a distribution of structural stress within the given structure using the finite element model and (this is a numerical calculation that can be performed according to various physics equations)
 while the given structure is under a given load, where the distribution of stress is determined in relation to a plane intersecting the given structure; (again, numerical calculations performed according to physics equations)
determining whether stress exceeds yield strength of material comprising the given structure; (a numerical comparison check)
calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material; (calculating a number using a physics law)
calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, (calculating a number using a mathematical algorithm)
where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material; and (details that the numerical calculations are done with geometric information)
calculating a fatigue life for the given structure when placed under the given load using the calculated distribution of structural strain using a master E-N curve, (using the numerical data with more mathematical algorithms to output further numerical data, the link to fatigue life for the structure is generally linking the numerical calculations to the field of use of weld maintenance)
wherein, for a spot weld, the distribution of structural stress within the given structure is calculated by (details of the mathematical algorithm followed to compute numerical parameters)
modeling a spot weld as a beam coupled between two or more plates; (details of the mathematical algorithm followed to compute numerical parameters)
defining a square area that encapsulates the spot weld; (details of the mathematical algorithm followed to compute numerical parameters)
extracting nodal forces and moments with respect to edges of the square area from the finite element model; and (details of the mathematical algorithm followed to compute numerical parameters)
calculating structural stresses for the spot weld from the computed nodal forces and moments using a superposition method. (details of the mathematical algorithm followed to compute numerical parameters)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – generally linking the numerical/mathematical calculations to the field of use of weld maintenance by using the numerical output to predict fatigue life of the structure.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of calculating fatigue life amounts to generally linking the exception to the field of weld maintenance.  This does not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei (cited by applicant on the IDS dated 5/26/2022) and still in further view of Tomioka (U.S. Patent No. 7752917 B2).

As to claim 1, Dong 809 discloses a unified method for estimating fatigue for a welded structure under load, comprising, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and evaluation, where S represents nominal stress or stress range and N represents the number of cycles to failure.): It is noted that the preamble recites “estimating fatigue for a welded structure”. However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).
generating a finite element model for a given structure (Col. 6 lines 13-16, As will be appreciated by those practicing the present invention, finite element models of a variety of structures have been, and may be, generated through computer-aided engineering.);
calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a plane intersecting the given structure, (Col. 5 lines 25-39 , Referring now to FIGS. 2A and 2B, local normal stress distributions ox(y) along a typical failure plane are illustrated for structures 10" including a spot weld 12" (e.g., a resistance spot weld) or a laser lap weld 12". Regardless of whether the structure 10" includes a laser lap weld or resistance spot weld, the local normal stresses and structural stresses are essentially defined the same. Note that for resistance spot welds, see FIG. 2A, both the local stresses and the structural stresses are a function of circumferential angle. In the case of typical laser lap welds, see FIG. 2B. In the case of a laser lap weld, the weld area will occupy the entire cross-section without the half-width (w/2). If the stress quantities can be adequately defined in the x-y plane of FIG. 2B despite the fact that the long lap joint extends in a direction orthogonal to the x-y plane.);
calculating a fatigue life for the given structure when placed under the given load using the calculated distribution of structural strain using a master E-N curve, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and evaluation, where S represents nominal stress or stress range and N represents the number of cycles to failure). Examiner’s Note: S-N curve is converted to an equivalent E-N curve by dividing the values of the S-N curve by Young’s modulus, where E is the equivalent structural strain range in place of nominal stress range.
extracting nodal forces and moments with respect to edges of the square area from the finite element model, (Col. 5 lines 61-63, A finite element model of a structure can be used to retrieve either stress outputs or nodal forces and displacements of the structure); and
calculating structural stresses for the spot weld from the computed nodal forces and moments using a superposition method, (Col. 11 lines 10-18, According to another embodiment of the present invention, structural stress                         
                            
                                
                                    σ
                                
                                
                                    s
                                
                            
                        
                     in a localized fatigue-prone region of a structure is also calculated. This embodiment of the present invention involves conversion of relevant nodal forces and moments, or internal force and moments at the nodes of a group of elements aligned with a weld toe line, to sectional forces and moments and may or may not involve a direct integration step similar to that described herein with reference to FIGS. 3-6).
Dong 809 does not explicitly disclose determining whether stress exceeds yield strength of material comprising the given structure.
Breitfeld teaches determining whether stress exceeds yield strength of material comprising the given structure, (Breitfeld, Abstract, The stresses occurring in the finite elements are determined using a finite element simulation. Each finite element, which is a two-dimensional element and not a rigid object element and whose stress exceeds a predefined stress limiting value, is determined. For each determined two-dimensional element which is not a triangle, an element limiting value is determined on the basis of the stress limiting value. Each determined two-dimensional element is classified as critical if its computed stress exceeds the established element limiting value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Breitfeld to determine whether stress exceeds the yield strength of material comprising the given structure. Doing so would enable the positions of finite elements for which high stresses have been found in the finite element simulation which indicates areas of the model in which the system is at risk of undesirable deformation or damage.
Dong 809 does not explicitly disclose calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material.
Pei teaches calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material, (Pei, Page 40, left column, The procedure involves converting elastically calculated structural stresses under a given loading condition into a through-thickness linearly distributed structural strain according to Hooke’s law, then searching for a structural strain definition that both satisfy yield conditions and through-thickness linear deformation conditions. Unsuccessful at the time, they assumed that Neuber’s rule can be used to calculate approximate structural strains beyond yield using the elastically calculated structural stresses. The resulting structural strains parameter is then used to obtain pseudo-elastic structural stresses by applying Hooke’s law or multiplying Young’s modulus if assuming uniaxial stress state prevails. Page 50, left column, The combined normal traction stress exceeds material yield strength                         
                            
                                
                                    S
                                
                                
                                    Y
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Pei by calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material. Doing so enables one to show an improved fatigue life estimation over purely elastic-based assessment procedure for some available low-cycle fatigue test data (Pei, Page 40, left column).
Dong 809 does not also explicitly disclose calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material.
Pei teaches calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material, (Pei, Pages 45-46, The combined normal traction stress in this case exceeds material yield strength                         
                            
                                
                                    S
                                
                                
                                    Y
                                
                            
                        
                    . Therefore, the linear-elastically calculated normal traction stress distribution in terms of                         
                            
                                
                                    σ
                                
                                
                                    m
                                
                            
                        
                     and                         
                            
                                
                                    σ
                                
                                
                                    b
                                
                            
                        
                     must be redistributed to satisfy equilibrium conditions (i.e., force and moment balances) and yield criterion. The calculated traction stress (membrane plus bending) exceeds material yield strengths for both carbon steel and stainless steel vessels. The corresponding structural strains are estimated through Eq. (13) and pseudo-elastic structural stress through Eq. (14)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Pei by calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material. Doing so enables one to simplify the complicated numerical problem introduced by geometric discontinuities to be reliably calculated.
Dong 809 does not explicitly disclose wherein, for a spot type of weld, the distribution of structural stress within the given structure is calculated by modeling a spot weld as a beam coupled between two or more plates.
Tomioka teaches wherein, for a spot type of weld, the distribution of structural stress within the given structure is calculated by modeling a spot weld as a beam coupled between two or more plates, (Tomioka, Col. 3 lines 48-65, FIG. 27 illustrates a profile of the stress distribution vertical to the loading direction where two, large and small, flat plates are joined to each other by spot welding to simulate a bracketed spot welded joint and loaded at both sides with uniform tensile stresses                         
                            
                                
                                    σ
                                
                                
                                    0
                                
                            
                        
                    . Since the welded plates remain balanced, the partial loads on the nugget will be zero at the finite element method analysis using a shell element model. It is thus understood that Equation 3 is unfavorable for determining the stress for the case. It is hence an object of the present invention to provide a fatigue life estimating method for a spot welded structure in which the nominal structural stress is calculated from the deflection, the tilting in one radial direction, the bending moment, the peel load, the shearing force, and the torsional moment on a disk to be examined for optimizing the setting of D and the fatigue life of the disk or spot welded structure is estimated using the nominal structural stress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings Tomioka by calculating a distribution of structural stress within the given structure by modeling a spot weld as a beam coupled between two or more plates. Doing so enables nodal forces and moments to be collected for calculation of nugget forces and moments as used by existing procedures for nugget failure.
Dong 809 does not explicitly disclose defining a square area that encapsulates the spot weld.
Tomioka teaches defining a square area that encapsulates the spot weld, (Tomioka, Col. 18 lines 59-62, The model is denoted by a rough grating pattern of segments while the nugget and its adjacent area are expressed by a square having one side arranged equal to the flange width                         
                            
                                
                                    w
                                
                                
                                    f
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings Tomioka by defining a square area that encapsulates the spot weld. Doing so enables the resultant forces and moments with respect to each of the four edges of the square area can now be decomposed into a series of simple load cases.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of El-Zein et al. (U.S. Publication No. 2012/0259593 Al), hereinafter El-Zein.

As to claim 2, Dong 809 discloses the method of claim 1. However, Dong 809 does not specifically teach identifying a type of weld for the given structure and calculating a distribution of stress in accordance with the identified type of weld.
El-Zein teaches identifying a type of weld for the given structure and calculating a distribution of stress in accordance with the identified type of weld, (El-Zein, Paragraph [0065], lines 4-6, Weldments can be categorized as being geometrically non-symmetric or symmetric, Paragraph [0050], lines 1-13, Equations (3) and (4) are needed in order to determine the peak stress and the stress distribution in the critical cross section based on stress data obtained from the coarse FE mesh model of analyzed welded joint. The peak stress and the through thickness stress distribution obtained from the coarse FE mesh model cannot be directly used for fatigue analyses because of insufficient accuracy. However, the membrane and bending hot spot stresses when properly determined can be accurate because they are only very weakly dependent on the finite element size. Therefore when combined with appropriate stress concentration factors (eq. 3) and Monahan's equations (eq. 4) reasonably accurate peak stress and through thickness stress distribution can be calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of El-Zein by identifying a type of weld for the given structure and calculating a distribution of stress in accordance with the identified type of weld. Doing so enables one to model accurately all micro-geometrical features resulting in a very complex fine FE mesh and large numbers of elements (FIGS. 7, 8 and 9) when applied to a real full scale welded structure (El-Zein, Paragraph [0050], lines 15-18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of El-Zein et al. (U.S. Publication No. 2012/0259593 Al), hereinafter El-Zein, and still further in view of Kang et al. “Fatigue analysis of spot welds using a mesh-insensitive structural stress approach”, hereinafter Kang.

As to claim 3, Dong 809 discloses transforming nodal forces and moments into line forces and line moments, respectively, (Col. 11 lines 12-18, This embodiment of the present invention involves conversion of relevant nodal forces and moments, or internal force and moments at the nodes of a group of elements aligned with a weld toe line, to sectional forces and moments and may or may not involve a direct integration step similar to that described herein with reference to FIGS. 3-6.).
Dong 809 does not explicitly disclose for a linear type of weld, calculating a distribution of structural stress within the given structure by identifying weld line positions in terms of finite element nodes in the finite element model and elements contributing nodal forces.
Kang teaches for a linear type of weld, calculating a distribution of structural stress within the given structure by identifying weld line positions in terms of finite element nodes in the finite element model and elements contributing nodal forces, (Kang, Page 1549, The balanced nodal forces and moments in a global coordinate system at each mesh corner along the weld line are obtained from linear elastic finite element, Page 1550, The transfer equations for the line forces and moments are derived along the weldline between two nodes on the weld periphery. The simultaneous equations for converting local nodal forces to line forces are shown in Eq. (4). The line force at nodal point n is the same as the line force at nodal point 1 since the weldline along the nugget periphery is closed. The line forces and nodal forces are presented for a single element case in Fig. 6. The line moments at the nodal points can be obtained from the nodal moments in the local coordinate systems using simultaneous equations similar to Eq. (4). Structural stress is calculated using the line forces and moments at each nodal point on the periphery of the nugget).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Kang by calculating a distribution of structural stress within the given structure by identifying weld line positions in terms of finite element nodes in the finite element model and elements contributing nodal forces. Doing so enables the stress distribution to be computed with a generalized traction structural stress method since the distribution of structural stress is determined along a selected cross-section of the structure.
Dong 809 does not explicitly disclose calculating structural stresses at each nodal position along the weld line by dividing line force by plate thickness and line moment by section modulus.
Kang teaches calculating structural stresses at each nodal position along the weld line by dividing line force by plate thickness and line moment by section modulus, (Page 1550, right column, The structural stress consists of a membrane stress component and a bending stress component at each nodal point shown below:

    PNG
    media_image1.png
    52
    437
    media_image1.png
    Greyscale

where                         
                            t
                        
                     represents sheet thickness,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is line force in the direction of                         
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                        
                    , and                         
                            
                                
                                    m
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is the line moment about                         
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                        
                     axis in a local coordinate system as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Kang by calculating structural stresses at each nodal position along the weld line by dividing line force by plate thickness and line moment by section modulus. Doing so enables the stress distribution to be computed with a generalized traction structural stress method since the distribution of structural stress is determined along a selected cross-section of the structure.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985.

As to claim 5, Dong 809 discloses the method of claim 1. However, Dong 809 does not specifically teach determining whether the given structure is subject to non-proportional multiaxial load condition; and disclose in response to a determination that the structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting.
Dong 985 teaches determining whether the given structure is subject to nonproportional multiaxial load condition, (Dong 985, Col. 1 lines 21-28, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multiaxial fatigue" represents fatigue damage that is caused by more than one stress or strain component); and in response to a determination that the structure is not subject to nonproportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting, (Dong 985, Col. 1 lines 21-32, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multi-axial fatigue" represents fatigue damage that is caused by more than one stress or strain component. Many of the procedures described herein yield cycle counting results that match those of conventional rainflow counting methods, which are not capable of dealing with multiaxial loading, but do so with a significantly simplified procedure, Col. 6 lines 59-67 and Col. 7 lines 1-5, The loading path length L is, in addition to stress range, an important parameter for measuring out-of-phase or non-proportional loading fatigue damage and can be determined for each half cycle by summing real and virtual path lengths along the loading path. More specifically, the loading path length of a given half cycle can be determined by summing (i) real path length values for those portions of the loading path that are outside of the turning and projected turning point pairs along the loading path in the selected half cycle and (ii) virtual path length values between the outermost interior turning points and the corresponding projected turning points of the selected half cycle if the selected cycle includes interior turning points and the corresponding projected turning points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by determining whether the given structure is subject to non-proportional multiaxial load condition and in response to a determination that the structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting. Doing so enables components subjected to variable-amplitude loading over time to be converted to a time-varying load or stress history to a spectrum of equivalent constant amplitude load or stress ranges.

As to claim 6, Dong 809 discloses the method of claim 5. However, Dong 809 does not specifically teach in response to a determination that the given structure is subject to nonproportional multiaxial load condition, calculating a structural strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses.
Dong 985 teaches in response to a determination that the given structure is subject to non-proportional multiaxial load condition, (Dong 985, Col. 1 lines 21-28, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multi-axial fatigue" represents fatigue damage that is caused by more than one stress or strain component), calculating a structural strain range as a function of the nonproportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses, (Dong 985, Col. 1 lines 52-67, The present disclosure introduces a methodology for converting multi-axial, variable amplitude, loading data to a set of equivalent stress, strain or load ranges, and corresponding cycle counts, to predict fatigue life, regardless of whether the loading is in-phase or out-of-phase. Although the present disclosure is directed primarily at providing a comprehensive methodology for treating arbitrary, multi-axial, variable amplitude loading data for fatigue design and life prediction, the methodology disclosed herein incorporates a number of components of independent novelty such as, for example, procedures that utilize loading paths of a load locus to count cycles, procedures for defining stress ranges or amplitudes, procedures for identifying path-dependent effective stress ranges or amplitudes for fatigue prone locations in structures that are subject to multi-axial variable amplitude loading conditions, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses. Doing so enables the incorporation of path dependence effects and the associated cycle counting method.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld and further in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei and still in further view of Tomioka (U.S. Patent No. 7752917 B2), and still further in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985 and still further in view of Mei et al. “A new path-dependent fatigue damage model for non-proportional multi-axial loading”, hereinafter Mei.

As to claim 7, Dong 809 discloses the method of claim 6. However, Dong 809 does not specifically teach calculating the structural strain range by representing a non-proportional load path in a piecewise linear form; computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path; and calculating the structural strain range as a function of the nonproportional damage parameter.
Mei teaches calculating the structural strain range by representing a nonproportional load path in a piecewise linear form, (Mei, Page 212, Section 1.3, right column, Path C is a straight line, corresponding to a proportional load path); computing a nonproportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path (Mei, Page 212, Section 1.3, In addressing both damage parameter and cycle definition in an integrated manner for treating non-proportional variable amplitude multi-axial fatigue, developed a path-dependent cycle counting method referred to as Path-Dependent Maximum Range (PDMR) method that searches successively the maximum ranges available in a given multi-axial stress or strain histories mapped onto a stress plane or strain plane and counts their occurrences as half cycles. In an approach, path length accumulated in stress space or strain space in completing one half cycle was used directly as a fatigue damage parameter for correlating non-proportional multi-axial fatigue test data. In addition, it should be noted that Path A and Path B share the same accumulative path lengths, suggesting that fatigue damages for the two load cases should be the same if path length is adopted as a fatigue damage parameter. However, it is not difficult to visualize that as n increases, fatigue damage corresponding to Path B should approach to that represented by Path C which is a proportional load path); and calculating the structural strain range as a function of the non-proportional damage parameter, (Mei, Page 212, Section 1.3, left column, In their approach, path length accumulated in stress space or strain space in completing one half cycle was used directly as a fatigue damage parameter for correlating nonproportional multi-axial fatigue test data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Mei by calculating the structural strain range by representing a non-proportional load path in a piecewise linear form, computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path and calculating the structural strain range as a function of the non-proportional damage parameter. Doing so enables one to account for in-phase stress which is seen to be least damaging as compared to out-of-phase shift which is most damaging.

As to claim 8, Dong 809 discloses the method of claim 7. However, Dong 809 does not specifically teach calculating the structural strain range according to

    PNG
    media_image2.png
    181
    687
    media_image2.png
    Greyscale

Mei teaches calculating the structural strain range according to (Mei, Page 213, Section 2.2, right column,

    PNG
    media_image3.png
    151
    455
    media_image3.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Mei by calculating the structural strain range. Doing so enables one to calculate the dimensionless nonproportionality factor with respect to stress plane. The non-proportionality factor is defined with respect to the reference semi-circular load path which corresponds to conditions yielding the maximum possible damage among all possible paths between any two positions forming one half cycle in plane.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld, in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei, in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985, in further view of Okawa et al. (JP2010156668A), hereinafter Okawa and still in further view of Tamura et al. (JP2013057646A), hereinafter Tamura, and further in view of Zemlyanova (Zemlyanova, A. Y., & Walton, J. R. (2012). Modeling of a curvilinear planar crack with a curvature-dependent surface tension. SIAM Journal on Applied Mathematics, 72(5), 1474-1492.).

As to claim 17, Dong 809 discloses a unified method for estimating fatigue for a welded structure under load, comprising, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and evaluation, where S represents nominal stress or stress range and N represents the number of cycles to failure.): It is noted that the preamble recites “estimating fatigue for a welded structure”. However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951):
generating a finite element model for a given structure (Col. 6 lines 13-16, As will be appreciated by those practicing the present invention, finite element models of a variety of structures have been, and may be, generated through computer-aided engineering);
calculating a fatigue life for the given structure when placed under the given load using the structural strain range using a master E-N curve, (Col. 1 lines 61-65, The determination is substantially independent of mesh size and is particularly well-suited for applications where S-N curves are used in weld fatigue design and evaluation, where S represents nominal stress or stress range and N represents the number of cycles to failure). Examiner’s Note: S-N curve is converted to an equivalent E-N curve by dividing the values of the S-N curve by Young’s modulus, where E is the equivalent structural strain range in place of nominal stress range.
Dong 809 does not explicitly disclose calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a curvilinear plane modeled with elements with three nodes along each element edge intersecting the given structure.
Okawa teaches calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a [[…]] plane modeled with elements with three nodes along each element edge intersecting the given structure, (Pages 5, 7 and 12,  it divides segments or segments a plate or board thickness cross section by a predetermined number of divisions in a plate thickness direction and demonstrates the method of averaging stress distribution in a certain division position. Stress averaging is performed at each divided position of the plate and the surface of the plate, the averaged stress is obtained by interpolating the intermediate stress at each divided position by a general numerical calculation method. The plate thickness section assuming fatigue crack growth is divided into a predetermined number of divisions in the plate thickness direction, and uneven stress in the plate width direction at each division position of the plate thickness cross section calculated by the stress distribution calculating means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Okawa by calculating a distribution of structural stress within the given structure using the finite element model and while the given structure is under a given load, where the distribution of stress is determined in relation to a [[…]] plane modeled with elements with three nodes along each element edge intersecting the given structure. Doing so enables one to numerically solve the structural stress at a given point or discontinuity.
Zemlyanova teaches modeling a curvilinear plane (Abstract, modeling fracture incorporating interfacial mechanics is applied to the example of a curvilinear plane strain crack)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong 809, as modified by Okawa, to incorporate the curvilinear plane strain crack modeling of Zemlyanova in the plate modeling of Okawa, in order to eliminate internal inconsistencies (Zemlyanova, Introduction, ¶2), thereby improving the model.
Dong 809 does not explicitly disclose determining whether stress exceeds yield strength of material comprising the given structure.
Breitfeld teaches determining whether stress exceeds yield strength of material comprising the given structure, (Breitfeld, Col. 2 lines 33-35, In a subsequent evaluation, those finite elements whose stresses exceed a predefined stress limiting value in the simulation are determined automatically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Breitfeld to determine whether stress exceeds the yield strength of material comprising the given structure. Doing so would enable the positions of finite elements for which high stresses have been found in the finite element simulation which indicates areas of the model in which the system is at risk of undesirable deformation or damage.
Dong 809 does not explicitly disclose calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material.
Pei teaches calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material, (Pei, Page 40, left column, The procedure involves converting elastically calculated structural stresses under a given loading condition into a through-thickness linearly distributed structural strain according to Hooke’s law, then searching for a structural strain definition that both satisfy yield conditions and through-thickness linear deformation conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Pei by calculating a distribution of structural strain experienced within the given structure using Hooks law in response to a determination that the stress is less than yield strength of material. Doing so would help justify an approximate proportionality in fatigue damage accumulation so that an elastic stress analysis can still be used in fatigue design.
Dong 809 does not also explicitly disclose calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the curvilinear plane by at least two closed-form expressions which account for stress that exceeds yield strength of material.
Tamura teaches calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the curvilinear plane by at least two closed-form expressions which account for stress that exceeds yield strength of material, (Tamura, Page 9, the measuring method of the large-angle particle size and KAM is described, and the repeated softening parameter (1) of each test piece was calculated. Page 4, the fatigue strength of the T joint is affected by the characteristic S (stress) – S (strain) characteristic (tensile deformation characteristic) of the weld heat affected zone. The parameter (1) is useful for evaluating fatigue characteristics when local plastic strain is repeatedly applied to the weld toe. Depending on the steel type, the yield stress and uniform elongation may change due to repeated loading of stress exceeding the yield stress)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Tamura by calculating a distribution of structural strain experienced within the given structure using an analytic method in response to a determination that the stress exceeds yield strength of material, where the distribution of structural strain is calculated in part from the calculated distribution of structural stress and the distribution of structural strain is defined in relation to the plane by at least two closed-form expressions which account for stress that exceeds yield strength of material. Doing so enables one to simplify the complicated numerical problem introduced by geometric discontinuities to be reliably calculated.
Dong 809 does not explicitly disclose determining whether the given structure is subject to non-proportional multiaxial load condition.
Dong 985 teaches determining whether the given structure is subject to non-proportional multiaxial load condition, (Dong 985, Col. 1 lines 21-28, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multiaxial fatigue" represents fatigue damage that is caused by more than one stress or strain component);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by determining whether the given structure is subject to non-proportional multiaxial load condition. Doing so enables components subjected to variable-amplitude loading over time to be converted to a time-varying load or stress history to a spectrum of equivalent constant amplitude load or stress ranges.
Dong 809 does not explicitly disclose in response to a determination that the given structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting.
Dong 985 teaches in response to a determination that the given structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting, (Dong 985, Col. 1 lines 21-32, For the purposes of defining and describing embodiments of the present disclosure, it is noted that the stress or strain components of particular loading conditions are referred to herein as being proportional, i.e., in-phase with each other, or non-proportional, i.e., out-of-phase with each other, and that "multi-axial fatigue" represents fatigue damage that is caused by more than one stress or strain component. Many of the procedures described herein yield cycle counting results that match those of conventional rainflow counting methods, which are not capable of dealing with multiaxial loading, but do so with a significantly simplified procedure, Col. 6 lines 59-67 and Col. 7 lines 1-5, The loading path length L is, in addition to stress range, an important parameter for measuring out-of-phase or non-proportional loading fatigue damage and can be determined for each half cycle by summing real and virtual path lengths along the loading path. More specifically, the loading path length of a given half cycle can be determined by summing (i) real path length values for those portions of the loading path that are outside of the turning and projected turning point pairs along the loading path in the selected half cycle and (ii) virtual path length values between the outermost interior turning points and the corresponding projected turning points of the selected half cycle if the selected cycle includes interior turning points and the corresponding projected turning points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by in response to a determination that the structure is not subject to non-proportional multiaxial load condition, calculating a structural strain range using Rainflow cycle counting. Doing so enables components subjected to variable-amplitude loading over time to be converted to a time-varying load or stress history to a spectrum of equivalent constant amplitude load or stress ranges.
Dong 809 does not explicitly disclose in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses.
Dong 985 teaches in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a structural strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses, (Dong 985, Col. 1 lines 52-67, The present disclosure introduces a methodology for converting multi-axial, variable amplitude, loading data to a set of equivalent stress, strain or load ranges, and corresponding cycle counts, to predict fatigue life, regardless of whether the loading is in-phase or out-of-phase. Although the present disclosure is directed primarily at providing a comprehensive methodology for treating arbitrary, multi-axial, variable amplitude loading data for fatigue design and life prediction, the methodology disclosed herein incorporates a number of components of independent novelty such as, for example, procedures that utilize loading paths of a load locus to count cycles, procedures for defining stress ranges or amplitudes, procedures for identifying path-dependent effective stress ranges or amplitudes for fatigue prone locations in structures that are subject to multi-axial variable amplitude loading conditions, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Dong 985 by in response to a determination that the given structure is subject to non-proportional multiaxial load condition, calculating a strain range as a function of the non-proportional damage parameter which accounts for non-proportional loading effects between normal and in-plane shear stresses. Doing so enables the incorporation of path dependence effects and the associated cycle counting method.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Patent No. 6901809 B2), hereinafter Dong 809 in view of Breitfeld et al. (U.S. Patent No. 7440879), hereinafter Breitfeld, in view of Dong et al. “A structural strain method for low-cycle fatigue evaluation of welded components”, hereinafter Pei, in view of Dong et al. (U.S. Patent No. 8649985 B2), hereinafter Dong 985, in view of Okawa et al. (JP2010156668A), hereinafter Okawa and in further view of Tamura et al. (JP2013057646A), hereinafter Tamura and further in view of Zemlyanova (Zemlyanova, A. Y., & Walton, J. R. (2012). Modeling of a curvilinear planar crack with a curvature-dependent surface tension. SIAM Journal on Applied Mathematics, 72(5), 1474-1492.), still further in view of Mei et al. “A new path-dependent fatigue damage model for non-proportional multi-axial loading”, hereinafter Mei.

As to claim 18, Dong 809 discloses the method of claim 17. However, Dong 809 does not specifically teach calculating the structural strain range as a function of the non-proportional damage parameter by representing a non-proportional load path in a piecewise linear form; computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path; and calculating the structural strain range as a function of the non-proportional damage parameter.
Mei discloses calculating the structural strain range as a function of the non-proportional damage parameter by representing a non-proportional load path in a piecewise linear form, ((Mei, Page 212, Section 1.3, right column, Path C is a straight line, corresponding to a proportional load path); 
computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path (Mei, Page 212, Section 1.3, right column, In addition, it should be noted that Path A and Path B share the same accumulative path lengths, suggesting that fatigue damages for the two load cases should be the same if path length is adopted as a fatigue damage parameter. However, it is not difficult to visualize that as n increases, fatigue damage corresponding to Path B should approach to that represented by Path C which is a proportional load path); and 
calculating the structural strain range as a function of the non-proportional damage parameter, (Mei, Page 212, Section 1.3, left column, In their approach, path length accumulated in stress space or strain space in completing one half cycle was used directly as a fatigue damage parameter for correlating non-proportional multi-axial fatigue test data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong 809 to incorporate the teachings of Mei by calculating the structural strain range as a function of the non-proportional damage parameter by representing a non-proportional load path in a piecewise linear form, computing a non-proportional damage parameter by numerically integrating the moment of each linear segment of the piecewise linear form with respect to a reference load path and calculating the structural strain range as a function of the non-proportional damage parameter. Doing so enables one to account for in-phase stress which is seen to be least damaging as compared to out-of-phase shift which is most damaging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147